Citation Nr: 1118235	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the disability rating of 10 percent, effective September 1, 2000, for posttraumatic stress disorder (PTSD).

There is conflicting evidence of record as to whether the Veteran is currently unemployable due to the service-connected PTSD.  While a March 2006 VA examination report noted that the Veteran reported inability to work due to a nonservice-connected back disability, a July 2007 statement of a VA psychiatrist indicated unemployability due to PTSD.  The issue of a total disability rating based on individual unemployability (TDIU) has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter is referred to the AOJ for appropriate action.  

In April 2011, a VA summary document was received and was accompanied by a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected PTSD is worse than the current 10 percent evaluation contemplates and contends that a higher evaluation is warranted.  In a November 2005 personal statement, the Veteran reported jumping at different sounds, having flashbacks and nightmares, waking up screaming and crying, hearing voices, feeling nervous, as well as not being able to sleep, understand what is being said, or eat.    

In March 2006, the Veteran underwent a VA psychiatric examination in connection with his claim on appeal.  The Veteran reported that he is currently unemployed and lives by himself because he has been separated from his wife for at least ten years.  He also noted hearing obscure noises and voices he cannot recognize.  After conducting the evaluation, the VA examiner documented objective findings of the current severity of the Veteran's service-connected PTSD.  The Veteran was fully alert, oriented in all spheres, carelessly attired in soiled clothing, and exuded body odor.  He displayed intermittent eye contact, extremely dysthymic mood, cheerless and bleak affect, and intellectual capacity likely within the normal range.  There was no evidence of anxiety, a psychotic process, or deficits in cognition and memory, and the Veteran denied any suicidal or homicidal ideation or intent.  The Veteran's speech was normal in rate and rhythm, but reduced in volume and content was vague and somewhat circumstantial when answering questions about his self-reported symptoms and psychiatric status.   

Although the Veteran attributed all his current difficulties to his service-connected PTSD, the March 2006 VA examiner noted that the Veteran did not report symptoms specific to his PTSD.  The VA examiner commented that the Veteran displayed serious dysthymia, and since it was not reflected in the Veteran's latest psychiatric encounter, there was no indication that it was attributable to the Veteran's service-connected PTSD.  The VA examiner noted that the Veteran did not report symptoms indicative of a worsening of his current psychiatric disorder or made mention of re-experiencing, avoidance, hyper-vigilance/hyper-activity, or emotional numbing during the VA examination.  The examiner stated that the Veteran did not link dysthymia to the traumatic events or the presence of PTSD as a diagnostic entity.  The diagnosis was mild to moderate PTSD, but no Global Assessment of Functioning (GAF) score was assigned.  
  
Subsequently, in November 2007, a VA physician reviewed the March 2006 VA examination report and assigned a GAF of 70 to reflect the status of the Veteran at the time of the March 2006 VA examination.  


Most recently, VA outpatient treatment records from March 2006 to April 2009 reflect the Veteran's participation in group therapy for his service-connected PTSD.  He also underwent follow-up appointments during this period which reflects the Veteran's subjective reports of his PTSD symptoms and objective medical evidence of his mental status.  Throughout this period, the Veteran reported, in pertinent part, insomnia, flashbacks, and vivid nightmares, for which he was prescribed medication for each symptom.  Objective findings were consistent in reporting good eye contact, insight, and judgment, normal speech, appropriate thought content and hygiene, cooperative attitude, well oriented to person, time, and place, as well as no suicidal or homicidal ideations, hallucinations, or delusions.  He was also assigned a GAF score of 50 in a December 2007 record and a GAF score of 55 in a February 2008 record.  

The Veteran's representative contends, in a March 2011 informal hearing presentation, that the VA examination report is inadequate because is not supported by adequate reasons and bases and does not take into account the Veteran's entire medical history.  Additionally, the assigned GAF score of 70 is inconsistent with the Veteran's other GAF scores of record.  In March 2011, the Veteran's representative submitted a VA summary sheet listing GAF scores from July 2005 to March 2011.

Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2006 VA examination report does not clearly indicate why the reported psychiatric symptoms are not associated with the service-connected PTSD.  In light of the recent VA outpatient treatment records indicating possible worsening of the condition and because the March 2006 VA examination report and November 2007 addendum provide inconsistent clinical findings as to the existence and extent of symptoms related to PTSD, another examination is necessary.  Thus, the Veteran should be scheduled for an updated VA examination which addresses the current severity and objective findings of his service-connected PTSD.   

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected PTSD from the North Chicago VA Medical Center from April 2009 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Next, schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected PTSD.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  The VA examiner must address the Veteran's symptoms attributable to PTSD during the appeal period, to include those reported during the March 2006 VA examination and symptoms shown in the VA outpatient treatment records from March 2006 to the present.  If the Veteran's symptoms have improved, the examiner should discuss the degree of improvement and identify the period(s) of improvement.  The VA examiner must also discuss the degree of social and industrial impairment and include a Global Assessment Functioning (GAF) Scale score with an explanation of what the assigned score represents.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).







